               Case 8:19-bk-07116-CPM        Doc 163     Filed 04/27/21       Page 1 of 3




                                        ORDERED.
         Dated: April 26, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov


In re:                                                        Case No. 8:19-bk-07116-CPM
                                                              Chapter 7
Eagle Enterprises, LLC

      Debtor.
_______________________________/

                       ORDER GRANTING TRUSTEE’S MOTION FOR
                         AUTHORITY TO SELL REAL PROPERTY
                           (Property: 10120 Briar Circle, Hudson, FL 34667)

          THIS CASE came on for hearing on April 26, 2021 at 1:30 p.m., to consider the Chapter 7

Trustee’s Motion to Sell Real Property of the Estate with Consent of Secured Lenders (“Motion”),

pursuant to the provisions of 11 U.S.C. §363(b), (f) and (m), Doc. No. 159. Appearances by the

Chapter 7 Trustee, Debtor’s counsel and counsel for the secured creditors. The Court has reviewed

the Motion and heard from the parties. For the reasons stated orally and recorded in open Court,

which will constitute the findings of this Court, it is appropriate to grant the Motion. Accordingly,

it is

          ORDERED:

          1.     The Motion to Sell Real Property is GRANTED.




                                                                                                   1
             Case 8:19-bk-07116-CPM          Doc 163      Filed 04/27/21      Page 2 of 3



        2.      The Trustee is authorized to sell the estate’s interest in the real property located at:

                LOT 31, BRIARWOODS – PHASE I, ACCORDING TO THE MAP OR
                PLAT THEREOF, AS RECORDED IN PLAT BOOK 19, PAGE(S) 8
                THROUGH 13, INCLUSIVE, OF THE PUBLIC RECORDS OF PASCO
                COUNTY, FLORIDA


to the Buyer, Alan Norman Prior for the purchase price of $183,000.00, and in accordance with

the terms and conditions set forth in the ALTA Settlement Statement, made a part of the Motion.

        3.      The Trustee is authorized to pay costs and expenses of sale as set forth in the

Settlement Statement.

        4.      Pursuant to Section 363(b) of the Bankruptcy Code, effective upon closing, the sale

of the real property will vest in the Buyer all right, title and interest of the Debtor and the

bankruptcy estate in the real property, free and clear of all liens, claims or interests.

        5.      The Buyer has not assumed any liabilities of the Debtor.

        6.      The Trustee is authorized to execute all documents and instruments reasonable and

necessary to close the sale.

        7.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as required by the

purchase agreement or order of this Court, including, but not limited to: (a) all delinquent real

property taxes and outstanding post-petition real property taxes pro-rated as of the closing; and

(b) other anticipated closing costs of Prorations/Adjustments, Title Charges and Escrow/

Settlement Charges, Government Recording and Transfer Charges, Lender Payoff, Real Estate

Brokers Commission of 6%, a carve-out to the Bankruptcy Estate and any other miscellaneous

costs of closing.




                                                                                                      2
             Case 8:19-bk-07116-CPM         Doc 163     Filed 04/27/21      Page 3 of 3




       8.      The Buyer is approved as a buyer in good faith in accordance with Section 363(m)

of the Bankruptcy Code and Buyer shall be entitled to all protections of Section 363(m) of the

Bankruptcy Code.

       9.      The Trustee shall close the sale and distribute the funds due to the secured creditors

no later than June 9, 2021.

       10.     The 14-day stay period provided by Rule 6004(h) is waived and this Order shall be

effective and enforceable immediately upon entry.




Trustee Carolyn Chaney is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of this order.




                                                                                                   3
